Citation Nr: 0317078	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating in excess of 60 
percent for asymmetric inflammatory polyarthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


REMAND

On August 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain clinical 
records, both inpatient and outpatient, 
including any X-ray reports or other 
laboratory reports, from the VA Medical 
Center in Ann Arbor, Michigan, and from 
Wright-Patterson Air Force Base in Ohio 
for treatment of inflammatory arthritis 
of the veteran from March 1999 to the 
present. 

2.  The record indicates that the veteran 
was treated for inflammatory 
polyarthritis by Jolanta Sobotka, M.D. 
with Consultants in Arthritis and Allied 
Conditions, G-5085 West Bristol Road, 
Flint, Michigan 48507 and by Ravikumar 
Peddireddy, M.D., G-1071 North Ballenger 
Highway, Flint, Michigan 48504.  Make 
arrangements to obtain complete clinical 
records, including any X-ray reports or 
other laboratory reports, from February 
1999 to the present.  

3.  After all records obtained as a 
result of 1 and 2 above are associated 
with the file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a rheumatology 
examination to ascertain the current 
severity of his inflammatory 
polyarthritis.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to respond, after his/her 
thorough examination of the veteran and 
review of the record, to the following 
inquiries.

a.  Indicate whether the veteran's 
disease process is active.  

b.  Please list all joints affected by 
the disease; and provide complete range 
of motion studies for each affected 
joint.  Please state whether there would 
be additional loss of motion associated 
with the specified joint due to pain, 
weakness, weakened movement, excess 
fatigability and incoordination.  

c.  If active joint disease is shown, 
please identify all associated 
constitutional manifestations, to include 
the presence or absence of:  fever, 
weight loss, anemia, emaciation, muscular 
and bone atrophy, skin complications, 
gastrointestinal symptoms, capillary 
stasis, imbalance in water metabolism, 
vascular changes, cardiac involvement, 
dry joints, low renal function, postural 
deformities, and low grade edema of the 
extremities.  

d.  Please provide an opinion as to 
whether the veteran's inflammatory 
polyarthritis renders him unable to 
engage in substantially gainful 
employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





